

117 S369 IS: To authorize and appropriate funding for grants to Amtrak for the restoration of long-distance routes and the rehiring of employees furloughed as a result of the COVID–19 pandemic.
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 369IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize and appropriate funding for grants to Amtrak for the restoration of long-distance routes and the rehiring of employees furloughed as a result of the COVID–19 pandemic.1.Grants to the National Railroad Passenger Corporation for long-distance service restoration and employee recalls(a)AppropriationsIn addition to amounts otherwise made available, there are appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $165,926,000, which shall remain available until September 30, 2024, for grants to the National Railroad Passenger Corporation (commonly known as Amtrak).(b)Use of fundsGrant funds appropriated under subsection (a) may be used by Amtrak—(1)to restore, not later than 90 days after the date of the enactment of this Act, the frequency of rail service on long-distance routes (as defined in section 24102 of title 49, United States Code) that Amtrak reduced the frequency of on or after July 1, 2020, and continue to operate such service at such frequency; and(2)to recall and manage employees furloughed on or after October 1, 2020, as a result of efforts to prevent, prepare for, and respond to the 2019 novel coronavirus disease pandemic.